Citation Nr: 0504066	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-06 174A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 1991, 
for a grant of 70 percent rating for post traumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date prior to May 7, 1991, 
for a grant of a total rating based on individual 
unemployability.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1963 to October 1963; and from May 1964 to October 1969.  

2.  On January 27, 2004, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California that the veteran died on January [redacted], 2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims for an 
effective date prior to May 7, 1991, for a grant of 70 
percent rating for PTSD and a total rating based on 
individual unemployability .  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 18, 2002, the Board granted an earlier effective 
date of May 7, 1991, for a 70 percent rating for PTSD and a 
total rating based on individual unemployability.  The 
veteran appealed for earlier effective dates to the United 
States Court of Appeals for Veterans Claims (Court).

Pursuant to notification of the veteran's unfortunate demise 
on January [redacted], 2004, the Court issued a July 26, 2004 Order 
vacating the Board's December 2002 decision and dismissing 
the appeal for lack of jurisdiction.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).  


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


